


Exhibit 10.2


Execution Version


SUPPLEMENT No. 2 (this “Supplement”) dated as of April 19, 2013, to the
Guarantee Agreement dated as of May 27, 2011 (the “Guarantee Agreement”), among
ADVANCE AUTO PARTS, INC., a Delaware corporation (“Holdings”), ADVANCE STORES
COMPANY, INCORPORATED, a Virginia corporation (the “Borrower”), the subsidiaries
of the Borrower from time to time party thereto (the “Subsidiary Guarantors”
and, together with Holdings, the “Guarantors”) and JPMORGAN CHASE BANK, N.A., a
New York banking corporation (“JPMCB”), as administrative agent for the Lenders
(as defined in the Credit Agreement referred to below).
 
A. Reference is made to the Credit Agreement dated as of May 27, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, the Borrower, the lenders from time to time party
thereto (the “Lenders”) and JPMCB, as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders.
 
B. Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement and the Guarantee
Agreement.
 
C. The Borrower and the Guarantors have entered into the Guarantee Agreement in
order to induce the Lenders to make Loans and the Issuing Banks to issue Letters
of Credit. Pursuant to Section 5.10 of the Credit Agreement and Section 20 of
the Guarantee Agreement, each Material Subsidiary that was not in existence or
not a Material Subsidiary on the date of the Credit Agreement is required to
enter into this Guarantee Agreement as a Subsidiary Guarantor no more than 30
days after the date of determination (in accordance with the provisions of the
definition of “Material Subsidiary” in the Credit Agreement) that such
Subsidiary has become (or is deemed to be) a Material Subsidiary. Section 20 of
the Guarantee Agreement provides that additional Subsidiaries may become
Subsidiary Guarantors under the Guarantee Agreement by execution and delivery of
an instrument in the form of this Supplement. The undersigned Subsidiary (the
“New Guarantor") is executing this Supplement in accordance with the
requirements of the Credit Agreement and the Guarantee Agreement to become a
Subsidiary Guarantor under the Guarantee Agreement in order to induce the
Lenders to make additional Loans and the Issuing Banks to issue additional
Letters of Credit and as consideration for Loans previously made and Letters of
Credit previously issued.
 
Accordingly, the Administrative Agent and the New Guarantor agree as follows:
 
SECTION 1. In accordance with Section 20 of the Guarantee Agreement, the New
Guarantor by its signature below becomes a Guarantor under the Guarantee
Agreement with the same force and effect as if originally named therein as a
Guarantor and such New Guarantor hereby (a) agrees to all the terms and
provisions of the Guarantee Agreement applicable to it as a Guarantor thereunder
and (b) represents and warrants that the representations and warranties made by
it as a Guarantor thereunder are true and correct on and as of the date hereof.
Each reference to a “Guarantor” in the Guarantee Agreement shall be deemed to
include the New Guarantor. The Guarantee Agreement is hereby incorporated herein
by reference.
 
The New Guarantor represents and warrants to the Administrative Agent, the other
Lenders and the Issuing Banks that this Supplement has been duly authorized,
executed and




--------------------------------------------------------------------------------



delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms.
 
This Supplement may be executed in counterparts, each of which shall constitute
an original, but all of which when taken together shall constitute a single
contract. This Supplement shall become effective when the Administrative Agent
shall have received counterparts of this Supplement that, when taken together,
bear the signatures of the New Guarantor and the Administrative Agent. Delivery
of an executed signature page to this Supplement by facsimile or other
electronic methods of transmission shall be as effective as delivery of a
manually executed counterpart of this Supplement.
 
Except as expressly supplemented hereby, the Guarantee Agreement shall remain in
full force and effect.
 
SECTION 2. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
 
In case any one or more of the provisions contained in this Supplement should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and in the
Guarantee Agreement shall not in any way be affected or impaired thereby (it
being understood that the invalidity of a particular provision hereof in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
 
All communications and notices hereunder shall be in writing and given as
provided in Section 13 of the Guarantee Agreement. All communications and
notices hereunder to the New Guarantor shall be given to it in care of the
Borrower.
 
The New Guarantor agrees to reimburse the Administrative Agent for its
out-of-pocket expenses in connection with this Supplement, including the
reasonable fees, disbursements and other charges of counsel for the
Administrative Agent.






--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the New Guarantor and the Administrative Agent have duly
executed this Supplement to the Guarantee Agreement as of the day and year first
above written.
 




B.W.P. DISTRIBUTORS, INC.




By:     /s/ Michael A. Norona            
Name: Michael A. Norona
Title: Executive Vice President, Chief Financial Officer and Assistant Secretary




JPMORGAN CHASE BANK, N.A., as Administrative Agent




By:     /s/ Sarah Freedman            
Name: Sarah Freedman
Title: Executive Director








